Citation Nr: 0801006	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a temporary total evaluation due to a 
period of hospitalization at a VA medical facility from April 
4, 2007 to May 10, 2007.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective July 16, 2004.  The veteran 
perfected a timely appeal to that decision.  

In July 2007, the veteran's authorized representative 
submitted additional evidence from the veteran and waived the 
RO's right to initial consideration of this evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider this evidence in the first instance in 
conjunction with the issue on appeal.  

In a statement in support of claim (VA Form 21-4138), dated 
July 21, 2006, the veteran indicated that he was no longer 
working for Allstate Insurance; and, he believed that his 
service-connected PTSD was a direct result of the problems he 
had at work.  In light of the foregoing, the veteran appears 
to raise the issue of entitlement to a total disability for 
compensation based on individual unemployability.  This issue 
is not currently certified or developed for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.  It is recommended that the veteran 
submit a formal application, with the exact date of his 
termination from employment, as well as a letter from his 
previous employer.  

As noted above, the veteran submitted additional evidence 
which included a VA hospital discharge summary, which shows 
that he was hospitalized at a VA facility during the period 
from April 4, 2007 to May 10, 2007.  The Board finds that the 
issue of a temporary total rating due to that period of 
hospitalization to be sufficiently intertwined with the issue 
on appeal as to warrant remand.  This matter is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
ongoing symptoms of depression, anxiety, difficulty sleeping 
due to recurring nightmares, flashbacks, panic attacks, 
exaggerated startle response, anger outbursts, 
hypervigilance, problems with concentration, social 
isolation, difficulty with interpersonal relationships, and 
current Global Assessment of Functioning (GAF) scores ranging 
from 36 to 45, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2004 from the RO to the veteran which 
was issued prior to the RO decision in March 2005.  Another 
letter was issued in July 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2005 SOC, and the January 2006 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD, given 
that he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the veteran 
is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), hold that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran had active service from 
December 1966 to April 1970.  

VA treatment reports dated in 2003 and 2004 show that the 
veteran was seen for evaluation of complaints of mood 
changes, including depression and irritability.  He was 
diagnosed with depression.  

Of record is the report of a psychological assessment 
conducted by the Vet Center in December 2004.  It was noted 
that the veteran's ability to communicate was clearly above 
average with no mental deficits or personality disorders 
noted.  He had difficulty trusting and presented somewhat 
paranoid; however, the symptoms were common for PTSD.  He was 
alert and fully oriented.  His reality was intact and he had 
a clear insight into his ongoing psychological difficulties.  
Speech and language was unimpaired.  Thought process was 
logical and coherent; however, he was reported to be severely 
crippled by his combat stress disorder and experienced great 
difficulty in any social environment.  He was capable of 
abstract thought and his judgment seemed intact.  It was 
noted that, because of his stress disorder, the veteran 
experienced major depression, panic episodes as well as 
hyper-response, uncontrollable anger and sleep disturbance.  
The social worker indicated that the most prominent amount 
the veteran's associative symptoms were major depression and 
panic attacks; he stated that the symptoms have shown mild 
improvement with medication therapy, nonetheless, the veteran 
continued to mentally isolate and remained untrusting of 
people and fearful of crowds.  The diagnosis was PTSD, major 
depression, and panic disorder; the GAF assigned was 45.  The 
social worker explained that the GAF rating was based on the 
veteran's PTSD and antisocial behavior.  

The veteran was afforded a VA examination in February 2005.  
The veteran reported having flashbacks of events that 
occurred in Vietnam; he has dreams of being in combat.  The 
veteran indicated that his intrusive thoughts have been rare 
but trigger thoughts occur with loud sharp noises, seeing 
Vietnamese people, and hearing about the Iraq war.  The 
veteran also endorsed avoidance symptoms.  He also indicated 
that he has been irritable, intimidating, and at times 
physically violent with his first and second wife.  He 
continued to be socially isolated.  The veteran also reported 
having arousal symptoms; he also has a startled reaction to 
loud noises.  He noted that his concentration is poor for 
reading and he was hypervigilant in public.  The veteran 
indicated that he was generally psychomotor agitated, finding 
it hard to sit still.  He reported that he has felt suicidal 
in the past and had planned to use a gun, but had no plan or 
intent to commit suicide now.  

On mental status examination, the veteran was oriented to 
time, place, and situation; and, short-term and long-term 
memory were intact.  Speech was normal in rate and rhythm.  
Content of thought was unremarkable.  He was not suicidal or 
homicidal, and he was not psychotic.  The assessment was 
PTSD, major depressive disorder, and polysubstance dependence 
in sustained remission; his GAF score was 45.  The examiner 
noted that the veteran had requisite symptoms of PTSD, which 
included flashbacks, avoidance, and arousal symptoms.  He 
explained that the arousal symptoms included sleep 
disturbance, irritability, startled reaction, hypervigilant, 
and poor concentration.  The examiner reported that the 
veteran has also had a problem with depression.  He has an 
occupational history that is consistent with PTSD in that he 
has had multiple jobs that have ended because of 
interpersonal conflicts.  The examiner further noted that the 
veteran's family and social life has also been disrupted by 
PTSD; he has been irritable, intimidating, and even violent 
in his family life and has been socially isolated.  

VA progress notes dated from February 2005 through September 
2005 show that the veteran continued to receive treatment for 
symptoms associated with his PTSD, including individual and 
group therapy.  On April 25, 2005, the veteran was seen for 
counseling for PTSD following his divorce in February 2005.  
The veteran reported that he experienced anger, occasional 
nightmares of combat, intrusive combat thoughts, control 
issues, authority and control issues, emotional numbness, 
relationship problems, insomnia and distrust.  The pertinent 
diagnoses were PTSD, significant; and depression, increased 
with divorce.  The GAF score was 45.  

Among the above records is a VA hospital summary, which shows 
that the veteran was admitted for a rehabilitation program in 
May 2005.  Symptoms on admission included depression, self 
isolation, insomnia, nightmares, and nightsweats.  It was 
noted that the veteran had a long history of depression, 
including one episode in which he held a gun to his head 
after his discharge from the Marine Corps.  He admitted to 
fleeting thoughts of harm to his ex-wife, and has a history 
of interpersonal problems, including resigning from 8 
insurance companies he has worked for due to problems with 
management.  Stressors on admission included recent divorce, 
separation from his children, and starting up an independent 
business.  The veteran expressed concern that without the 
intensive support of inpatient rehab that his fuse would get 
shorter again.  The discharge diagnoses were PTSD, chronic; 
and, major depressive disorder, recurrent, moderate-severe, 
secondary to PTSD.  He was assigned a GAF score of 36.  
Condition at discharge was guarded but without suicidal or 
homicidal ideation.  

The veteran was afforded another VA examination in September 
2005.  At that time, the veteran reported that he and his 
wife of 19 years got a divorce since his last evaluation in 
February 2005; his wife told him that she wanted the divorce 
because he was verbally abusive, and he admitted to having 
pushed her twice during arguments.  The veteran stated that a 
major factor in his failed marriage was his anger management 
problem.  He stated that the only friends he has are other 
veterans.  The veteran indicated that he had been working as 
an insurance salesman, but his work had been interrupted by 
his motorcycle accident and has been impaired by his 
depression and marital problems.  The veteran further 
indicated that while he was working, he had difficulty 
functioning effectively because he lacked motivation, and it 
was emotionally difficult to talk to people about family 
planning when your own family is falling apart.  It was noted 
that the veteran had been participating in individual and 
group therapy for PTSD and depression.  It was reported that 
his counselor at the Vet Center referred him to an inpatient 
program from May to June 2005 as a result of increasing PTSD 
symptoms.  The veteran related that his symptoms had gotten 
worse during the divorce, but they had begun to improve a 
little.  However, he stated that he continued to struggle 
with anger issues; he also continued to experience sleep 
disturbance, and startle response.  

It was noted that the veteran was friendly and cooperative 
throughout the evaluation.  The veteran was oriented x3, and 
there was no sign of thought disorder or impaired 
communication.  He denied current suicidal or homicidal 
ideation.  He had not abused alcohol or drugs during the past 
12 years.  It was noted that, during the past 6.5 months, the 
veteran had experienced a mild decrease in functioning, and a 
temporary worsening of symptoms with a recent mild 
improvement in symptoms.  The examiner also noted that the 
veteran had experienced a set back in his social functioning 
in losing his marriage of 19 years, and he remained 
relatively socially isolated, except for visitation with his 
children.  The examiner observed that the veteran's anger 
management problem, which was presumably associated with his 
PTSD, appeared to be a major factor in the divorce.  He added 
that the veteran was also experiencing recent difficulties 
with vocational functioning which were the result of his 
marital problems, depression, and his recent motorcycle 
accident.  The pertinent diagnoses were PTSD, and major 
depression secondary to PTSD; he was assigned a GAF score of 
40.  In all, his level of functioning may be considered 
slightly worse compared to February 2005.  He was able to 
maintain basic activities of daily living, and he was 
competent to manage VA benefits.  

Submitted in support of the veteran's claim was a statement 
from his employer, G. H. received at the RO in April 2006.  
G.H. indicated that she hired the veteran on May 1, 2004, at 
which time he was motivated and had a productive year.  In 
2005, he went through a divorce after 20 years of marriage; 
thereafter, he appeared devastated and his production fell.  
The employer noted that the veteran has been reclusive and 
was very angry towards his wife, and his problems consumed 
his time, which caused him to be unproductive.  The employer 
further noted that the veteran was out of work for two months 
following a motorcycle accident in August 2005; he returned 
in October, but he did not appear motivated to work.  The 
employer further observes that the veteran remains 
unmotivated.  

The record reflects that the veteran was admitted to a VA 
hospital in April 2007 for inpatient treatment and evaluation 
of his PTSD.  It was noted that his chief complaints included 
a struggle with anger and marital problems, difficulty with 
crowds and authority, and depression.  As part of his 
treatment, the veteran was given a detailed PTSD assessment, 
which included clinical and diagnostic interviews, as well as 
psychometric testing; the results of the assessment appeared 
to be consistent with a DSM-IV diagnosis of PTSD.  The 
treating physician indicated that the veteran's PTSD status 
appeared to be in the moderate range of severity; he noted 
that the veteran also appeared to experience major 
depression, although that disorder was not formally assessed 
here.  The attending physician observed that the PTSD and 
related symptoms were likely to have negatively affected the 
quality of the veteran's life.  The diagnostic impressions 
were PTSD; and major depressive disorder, moderate-severe, 
without psychotic features.  The current GAF score was 
reported to be 40.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
PTSD has not changed and a uniform evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced severe symptoms of PTSD.  Given the depth and 
persistence of the veteran's difficulty sleeping due to 
recurring nightmares, intrusive thought, exaggerated startle 
response, anger outbursts, hypervigilance, depression, 
anxiety, and social isolation, the Board finds that his PTSD 
symptomatology has more closely approximated the criteria for 
a 70 percent evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.7 (2007).  He manifestly has in most areas, 
specifically family relations.  The evidence of avoidance of 
social interaction is probative of difficulty adapting to 
stressful situations.  His recent GAF score of 40 is evidence 
of serious impairment in social or occupational functioning 
consistent with the other evidence.  Following his PTSD 
examination in September 2005, a VA examiner noted that the 
veteran was relatively socially isolated, except for 
visitation with his children.  The examiner observed that the 
veteran's anger management problem, which was presumably 
associated with his PTSD, appeared to be a major factor in 
the divorce.  He added that the veteran was also experiencing 
recent difficulties with vocational functioning which were 
the result of his marital problems, depression, and his 
recent motorcycle accident.  Similarly, a recent VA hospital 
summary, dated in May 2007, reflects a diagnostic impression 
of PTSD and major depressive disorder, moderate-severe.  The 
examiner noted that the PTSD and related symptoms were likely 
to have negatively affected the quality and enjoyment of the 
veteran's life.  The psychiatrist described the veteran's 
PTSD as severe, which has resulted in impaired vocational and 
interpersonal relationships.  Ultimately, he demonstrates an 
inability to establish and maintain effective relationships 
of the type and degree that warrants a 70 percent rating for 
PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  Significantly, the mental status 
reports on psychological evaluation and examinations do not 
reflect findings of hallucinations or delusions, or give the 
impression that any complaints of intrusive recollections 
were hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  While the veteran has reported an episode of 
attempted suicide in the past, the record does not reflect 
any recent reports of suicidal or homicidal ideation.  
Moreover, there is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episodes of inability to perform 
activities of daily living.  There is no clinical evidence of 
actual disorientation to time and place.  There is no 
documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  Furthermore, 
he has often maintained employment during the appeal.  In 
essence, total occupational and social impairment is not 
shown.  Taking the evidence all together, the preponderance 
of it is against a rating higher than 70 percent.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

The Board is aware that the GAF scores have varied during the 
appeal period.  The veteran's GAF score has been assessed at 
worst, as 36, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  Such a score was assigned when the veteran was 
hospitalized for his PTSD in June 2005.  However, during the 
time of his hospitalization, the veteran did not display 
impairment of reality testing or communication, nor was there 
evidence of total occupational and social impairment 
characterized by gross impairment in thought processes or 
communication, delusions or hallucinations, inability to 
perform activities of daily living, disorientation, or 
profound memory loss.  Rather, the evidence as a whole points 
to serious symptoms or serious impairment in social and 
occupational functioning, as supported by other GAF scores of 
record as well as the objective evidence.  Moreover, at 
discharge, it was noted that his condition was guarded but 
without suicidal or homicidal ideation.  The Court has 
established that the probative value of medical evidence is 
based on the medical expert's personal observation of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Although 
the GAF of 36 is evidence that must be considered, such is 
inconsistent with the other evidence of record, and such 
score is accorded less probative value.  Moreover, the record 
does not establish that the veteran suffers from totally 
incapacitating symptoms or that there is total occupational 
and social impairment.  Accordingly, the Board finds that the 
appropriate rating for the veteran's PTSD is 70 percent.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND

As noted in the introduction section, the veteran submitted a 
VA hospital summary, dated from April 4, 2007 to May 10, 
2007, reporting 36 days of inpatient treatment care.  The 
Board finds that this raises the issue of entitlement to a 
temporary total rating based on hospitalization during the 
period in question.  The Board finds that this matter must be 
remanded to the RO for appropriate action.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following: 

The RO should adjudicate the claim for a 
total disability rating pursuant to 38 
C.F.R. § 4.29 (2007), in light of the 
additional evidence obtained.  

No action is required of the appellant until he receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


